DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fregene et al (US 2007/0067050). 
As to claim 1, Fregene et al teaches experience-based expert system (paragraph [0008]...method includes receiving state input from dynamical systems in an environment at a distributed soft computing level), comprising an open-set neural net computing sub-system (paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms), which includes massive parallel distributed hardware (paragraph [0074]...intelligence system 210 and the local dynamical system 110 are provided by short range wireless technology, optical communication systems, electrical circuits or combinations thereof ; paragraph [0062]...soft computing based supervisor 212 in the local intelligence system 210) configured to process associated massive parallel distributed software configured (paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms ; paragraph [0062]...soft computing based supervisor 212 in the local intelligence system 210), as a natural intelligence biological neural network (paragraph [0035]...neural networks are the core methodologies of soft computing) that maps an open set of paragraph [0102]...the input processor 260 maps the input data string to linguistic variables ; paragragh [0103]...the input membership function unit 262 determines where the linguistic variables belong and transmits an output to the fuzzy rule base processor 266) to an open set of outputs (paragraph [0102]... outputs the linguistic variables; paragraph [0103]...the output membership function unit 264 describes the extent to which the outcome from fuzzy inference belongs to each of the specified control objectives. The output membership function unit 264 is used in the defuzzification process to recover an appropriate raw weighting on each control objective). 

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 8 and 12 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fregene et al (US 2007/0067060) in view of Moore-Ede et al (US 6,070,098).
As to claim 2, Fregene et al teaches experience-based expert system (paragraph [0008]...method includes receiving state input from dynamical systems in an environment at a distributed soft computing level), comprising an open-set neural net computing sub-system (paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms).
Fregene et al fails to explicitly show/teach that the open-set neural net computing sub-system is configured to process data according to the Boltzmann Wide-Sense Ergodicity Principle.
However, Moore-Ede et al teaches an open-set neural net computing sub-system is configured to process data according to Boltzmann Machines (Moore-Ede et al teaches column 4, line 55 to column 5, line 5... the neuro-fuzzy hybrid system consists of a combination data recording systems, feature extraction, normalization, and scaling systems, example selection systems, event classification systems, event detection systems and contextual systems. Various methods like K-means algorithm, fuzzy C-means algorithm, Principle Component Analysis (PCA), Sammon' algorithm, Learning Vector Quantization (LVQ), Self-Organizing Map (SOM), Adaptive Resonance Theory (ART), etc., and other methods, or any combination thereof, and different neural network types such as Hopfield networks, Boltzmann machines, Multilayer Perceptron networks (MLPs), Radial-Basis Function networks (RBFs), Higher Order Neural Networks (HONNs), Probabilistic Neural Networks (PNNs), etc., and other neural networks, or any combination thereof may be incorporated in the neuro-fuzzy hybrid system)
It would have been an obvious matter of design choice that the Boltzmann Machine is a Boltzmann Wide-Sense Ergodicity Principle, since applicant has not disclosed that 
Therefore, Fregene et al in view of Moore-Ede et al teaches all the limitations as claimed. 

	As to claim 3, Fregene et al teaches the system of claim 2, wherein the neural net computing sub-system (paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms) is configured to process input data received on the open set of inputs (paragraph [0102]...the input processor 260 maps the input data string to linguistic variables ; paragragh [0103]...the input membership function unit 262 determines where the linguistic variables belong and transmits an output to the fuzzy rule base processor 266)  to determine an open set of possibility representations (paragraph [0104]...intelligent reasoning takes place in the fuzzy rule base processor 266. The fuzzy rule base processor 266 categorizes the inputs from the input membership function unit 262 and the output membership function unit 264. The fuzzy rule base processor 266 includes the rule sets) and to generate a plurality of fuzzy membership functions based on the representations (paragraph [103]...the input membership function unit 262 determines where the linguistic variables belong and transmits an output to the fuzzy rule base processor 266. The output membership function unit 264 describes the extent to which the outcome from fuzzy inference belongs to each of the specified control objectives. The output membership function unit 264 is used in the defuzzification process to recover an appropriate raw weighting on each control objective).

paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms) is configured to generate output data based on the fuzzy membership functions and to provide the output data at the open set of outputs (paragraph [0103]... paragraph [103]...the input membership function unit 262 determines where the linguistic variables belong and transmits an output to the fuzzy rule base processor 266. The output membership function unit 264 describes the extent to which the outcome from fuzzy inference belongs to each of the specified control objectives. The output membership function unit 264 is used in the defuzzification process to recover an appropriate raw weighting on each control objective ; paragraph [0105]...the fuzzy rule base processor 266 has determined which rules in the rule set are active, the fuzzy aggregation processor 268 operates on the rule set to obtain a resultant of all active fuzzy rules and thereby prepare the variables for defuzzification. The outcome from defuzzification are the raw numerical weighting on each control objective. The raw weights are formed based on the possibility of the control objective not being satisfied).

As to claim 5, Fregene et al teaches the system, further comprising an external intelligent system (paragraph [0023]...dynamical system level 100) coupled for communication with the neural net computing sub-system (paragraph [0027]...the distributed intelligence system 202 includes a local intelligence system 210, and "n" other intelligence systems, which are represented by the first up to and including the n.sup.th other intelligence systems 205 and 207. The intelligence systems contain one or more soft computing algorithms) to receive the output data and to make a decision based at least in part on the received output data (paragraph [0031]...the local intelligence system 210 generates weights for the preset control objectives of local dynamical system 110, using soft computing methods and applies these weighted control objective as commands to the said dynamical system. The weights are computed by reasoning on the received state input 350. The local intelligence system 210 generates a command signal 250 for the local dynamical system 110 based on the weighted control objectives and transmits the command signal 250 to a controller 120 (FIG. 5) in the local dynamical system 110).

As to claim 6, Fregene et al teaches the system, wherein the external intelligent system (paragraph [0023]...dynamical system level 100) includes an autonomous vehicle (paragraph [0037]...autonomous dynamical systems ; paragraph [0002]...team of unmanned aerial vehicles (UAVs)).

As to claim 7, Fregene et al teaches the system, wherein the decision determines a speed of the autonomous vehicle (paragraph [0068]...the mixing system 230 outputs the mixed weighted control objectives to the summation processor 240, which generates a command signal 250. The command signal 250 is a target value for a selected state of the local dynamical system 110. The selected state can be a velocity, a direction of movement, a speed, a rotation, and other states of the local dynamical system 110).
.
As to claim 8, Fregene et al teaches the system, wherein the decision determines whether to stop the autonomous vehicle (paragraph [0068]...the mixing system 230 outputs the mixed weighted control objectives to the summation processor 240, which generates a command signal 250. The command signal 250 is a target value for a selected state of the local dynamical system 110. The selected state can be a velocity, a direction of movement, a speed, a rotation, and other states of the local dynamical system 110).



Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claims 9 – 10 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fregene et al (US 2007/0067060) in view of Moore-Ede et al (US 6,070,098) and in further view of Dupray et al (US 2017/0069214).
As to claim 9, Fregene et al teaches the system for autonomously controlling a vehicle (paragraph [0037]...autonomous dynamical systems ; paragraph [0002]...team of unmanned aerial vehicles (UAVs)).
Fregene et al and Moore-Ede et al fail to explicitly show/teach comprising inputs configured to receive global positioning system data and cloud database data.
	However, Dupray et al teaches inputs configured to receive global positioning system data (paragraph [0055]...a database containing GPS coordinates of areas that UAV operators can help fill with information. The database is then sent to UAV manufacturers, who implement the database and provide restrictions on where the UAV can fly ; paragraph [0103]...a GPS sensor) and cloud database data (paragraph [0136]...cloud based communication).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Fregene et al to control a vehicle using inputs configured to receive global positioning system data and cloud database data, as in Dupray et al, for the purpose of wirelessly guiding UAVs with limited navigation capabilities.

As to claim 10, Dupray et al teaches a neural net computing sub-system (paragraph [0126]...the term "module," refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element) is configured to perform statistical analysis (paragraph [0204]... performing analysis; paragraph [0367]...statistical measurements/estimates) comprising fuzzy functions, the global positioning data (paragraph [0055]...a database containing GPS coordinates of areas that UAV operators can help fill with information. The database is then sent to UAV manufacturers, who implement the database and provide restrictions on where the UAV can fly ; paragraph [0103]...a GPS sensor), and cloud database data (paragraph [0136]...cloud based communication).  
Fregene et al in view of Moore-Ede et al and in further view of Dupray discloses the claimed invention except for the neural net computing sub-system is configured to perform a Boolean algebra average of the union and intersection of the fozzy membership functions, the global positioning system data, and the cloud database data. It would have been an obvious matter of design choice for the neural net computing sub-system is configured to perform a Boolean algebra average of the union and intersection of the fuzzy membership functions, the global positioning system data, and the cloud database data, since applicant has not disclosed that the neural net computing sub-system is configured to perform a Boolean algebra average of the union and intersection of the fuzzy membership functions, the global positioning system data, and the cloud database datasolves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of statistical data analysis. 

Claim 19 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.